DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2020 has been entered. 

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to made inward and outward angles and contacting guiding tori  such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2002/0005166 to Kisaichi in view of United States Patent No. 5660699 to Saito, United States Patent Application No. 2008/0302761to Hirayama et al, and United States Patent Application No. 2009/0272647 to Young et al is presented below.


Claim Rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, independent Claim 1 recites more than one pair of blocking tori (such that there must be two pairs of tori, or annular surfaces), wherein the tori either contact each other or form a gap but then also that a first pair of the blocking tori is inclined inwardly at a third angle with respect to the centerline in the vertical direction. This language is considered unclear, as it is unclear whether the incline is with surfaces that contact each other or form a predetermined gap, and if there is a second tori pair and whether or not that is contacting each other or forming a predetermined gap.
For the purposes of examining based on the merits and for the broadest reasonable interpretation, the claim limitation of a “first pair of blocking tori” is interpreted as “one pair of the blocking tori.”
Claim 1 also recites that the angles either incline outwardly or inwardly from the vertical axis of the centerline of the base, however, it is noted that this is unclear as an angle that is outward in the upward direction is implicitly inward in the downward direction, and vice versa. Essentially, the Applicant appears to be claiming that the inclines is outward towards the vertical axis of the centerline of the base above the workpiece (and inward along that same direction), but for the purposes of 
Claims 3-15 are rejected in part due to their dependency on Claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The elastic conductive member of Claims 1, 3, 4, 6 and 7, which is interpreted as a closed ring structure such as a helical dielectric coil, elastic ring shape structure formed by a metal reed [Para. 0045].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note: Claim Interpretation
For the purposes of examining based on the merits, the following Claim Interpretation is presented of the record.
Claim 1 is to be examined as follows:

    PNG
    media_image1.png
    786
    880
    media_image1.png
    Greyscale

It is noted that the recess and the protrusion as recited does not necessarily need to reflect the shape as shown above, but have the corresponding surfaces and angles to fulfill the limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2002/0005166 to Kisaichi in view of United States Patent No. 5660699 to Saito, United States Patent Application No. 2008/0302761 to Hirayama et al, and United States Patent Application No. 2009/0272647 to Young et al.
In regards to Claim 1, Kisaichi teaches a bearing device Fig. 1, comprising: a base 12 configured to bear a workpiece 14 to be processed; a pressing ring 16 (shown in ring form in Fig. 2) configured to clamp an edge region of the workpiece 14 to be processed on the base when the base is at a process position (as shown in Fig. 1, non-process as shown in Fig. 8); and a baffle ring 28 fixed to the base (as it is loaded on said base surface), configured to surround an outer peripheral wall of the base as the opening of 28, 28c surrounds 12, and located under the pressing ring, a diameter of a ring hole of the baffle ring 

    PNG
    media_image2.png
    818
    700
    media_image2.png
    Greyscale


Kisaichi does not expressly teach the guiding torus contact each other.


    PNG
    media_image3.png
    596
    478
    media_image3.png
    Greyscale
`
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the guiding torus of Kisaichi by making them contact each other or mate with each other, as per the teachings of Erskine. One would be motivated to do so, for the predictable result of helping or 
Kisaishi does not expressly teach an elastic conductive ring is provided on one blocking torus of a first pair of blocking tori, but does expressly teach that the base through 26 vacuum chucks the workpiece [0038-0039].
Saito teaches a vacuum chuck Fig. 1 with a clamping ring/pressing ring 3 that has packings (elastic seals P2) arranged at the side surfaces in mounting grooves 3d  of the clamping ring (see 21B, P2 Fig. 1) to seal with opposing vertical surfaces as shown in Fig. 1, the vertical surfaces contacting each other and connecting through the elastic member, and thus allowing for a more reliable seal as any leak of the negative pressure can be prevented and a more uniform and stronger clamping force can be obtained (Col. 4 line 60-Col. 7 line 27)

    PNG
    media_image4.png
    433
    617
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kisaishi by adding an elastomeric seal/packing in the vertical sidewalls of the 
Kisaichi in view of Saito do not expressly teach the elastic ring is conductive.
Hirayama teaches a plasma processing system Fig. 5, which uses O-rings or alternatively, a metal spring [Para. 0064], which is implicitly conductive as it is a metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the  O-ring in Weichart in view of Young and Gopinath with the metal coil of Hirayama, as art-recognized equivalent means for providing a seal (as O-rings seal and thus would metal coils or spring).  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
Kisaichi in view of Saito and Hirayama do not expressly teach one pair of blocking tori is inclined inwardly at a third angle with respect to the centerline of the base in the vertical direction.
Young teaches a ring assembly 168 Fig. 4 (process kit 150)
which has a cover ring 170/310 (analogous to the clamping ring as it is on top of the lower ring 304) and a lower baffle ring 302/304 that form a connection with each other that [0058-0068] is comprised of:
A pair of blocking tori 324a that is inclined inwardly at a third angle with respect to the centerline of the base in the vertical direction so as to prevent plasma from passing through [0067, stray plasma prevented], as shown in the following annotated copy of Fig. 4 below: 

    PNG
    media_image5.png
    431
    790
    media_image5.png
    Greyscale

Furthermore, Young teaches that 324a can be vertical [0063] OR at an angle [0064].
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Kisaichi in view of Saito and Hirayama with the angled and contacting one blocking tori of Young. One would be motivated to do so for the purposes of reducing particle generation and stray plasma. See MPEP 2143, Motivations A-E. 
Furthermore, as Young teaches that 324A can be vertical (as per the teachings of Kisaichi, which expressly teaches a vertical pair of facing surfaces/blocking tori) and inclined inwardly (see Fig. 4 above), it would be obvious to have changed the surfaces of Kisaichi to incline, as per the teachings of Young. One would be motivated to do so for the predictable result of reducing particle generation, and because it is known in the art to do either. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim as the inclined sidewalls would contact each other along with the gaskets.
In regards to Claim 3, Kisaichi in view of Saito and Hirayama and Young teach that when  the base is at the process position, the elastic conductive ring is pressed by the first pair of blocking tori and 
In regards to Claim 4, Kisaichi in view of Saito and Hirayama and Young teach a mounting groove (3d of Saito) is provided in one blocking torus of the first pair of blocking tori, and a portion-3-Application No. 15 119,658Attorney Docket No. 00191.0035.OQUS of the elastic conductive ring  is located inside the mounting groove, and the other portion of the elastic conductive ring is located outside the mounting groove (as part of P2 is in the groove and part of P2 contacts the opposing wall, as per the combined teachings of Claim 1 above.)
In regards to Claim 5, Kisaichi in view of Saito and Hirayama and Young teach in Saito that the mounting groove is rectangular in shape, as per 3d in Fig. 1 of Saito above.  
In regards to Claim 6, Kisaichi in view of Saito and Hirayama and Young teach a material for forming the elastic conductive ring is a metal reed, as per the teachings of Hirayama in Claim 1 above.
In regards to Claim 7, Kisaichi in view of Saito and Hirayama and Young teach the elastic conductive ring has a closed ring-shaped structure (as it is a gasket/ring) and surrounds the guiding tori at the outer side of the guiding tori, as per the rejection of Claim 1 above.
In regards to Claim 8, Kisaichi teaches the diameter of the ring hole of the pressing ring is equal to or greater than a diameter of the workpiece to be processed (as shown in Fig. 2), and a plurality of pawls (clamp arms of 16 in Fig. 2) are provided at intervals on an inner wall of the ring hole of the pressing ring and overlay the edge region of the workpiece to be processed on the base when the base is at the process position (as shown in Fig. 2).
In regards to Claim 9, Kisaichi teaches wherein an orthographic projection (combined surfaces of 28a, 28b) of the baffle ring on an upper surface of the base covers a gap that the ring hole of the pressing ring and an edge of the workpiece to be processed form between any two adjacent pawls. 

However, it is noted that the combined contact, seal and vacuum chuck teachings of Kisaichi in view of Saito and Hirayama and Young would be capable of performing the function of preventing unwanted leaks, as the combined teachings are structural the same as the claimed apparatus.
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kisaichi in view of Saito and Hirayama and Young is substantially the same as the claimed apparatus, the apparatus of Kisaichi in view of Saito and Hirayama and Young would be capable of fulfilling the limitations of the claim and thus be able to perform plasma processing, there being no structural difference between the apparatus of Kisaichi in view of Saito and Hirayama and Young and that of the claim.
In regards to Claim 10, Kisaichi teaches the baffle ring has a closed ring-shaped structure, as it is a ring.  
In regards to Claim 11, Kisaichi teaches a lining ring, 18 which surrounds a periphery of the pressing ring, and a bottom of the lining ring bends inwardly and extends to position under the pressing ring to support the pressing ring when the base is at a loading and unloading position; and when the base is at the process position, an inner wall of the lining ring and an upper surface of the pressing ring form a closed surface (as 18 is a cylindrical holder).
Kisaichi in view of Saito and Hirayama and Young do not expressly teach this prevents plasma from leaking into the gap.

Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kisaichi in view of Saito and Hirayama and Young is substantially the same as the claimed apparatus, the apparatus of Kisaichi in view of Saito and Hirayama and Young would be capable of fulfilling the limitations of the claim and thus be able to perform plasma processing, there being no structural difference between the apparatus of Kisaichi in view of Saito and Hirayama and Young and that of the claim.
In regards to Claim 15, Kisaichi teaches the apparatus is a semiconductor manufacturing apparatus, i.e., a processing apparatus, comprising: a reaction chamber (not shown, etching chamber [0004]) including the bearing device according to claim 1, wherein the bearing device is configured to bear a workpiece 14 to be processed [0002-0004].
Kisaichi does not expressly teach plasma processing.
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

.It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kisaichi in view of Saito and Hirayama and Young is substantially the same as the claimed apparatus, the apparatus of Kisaichi in view of Saito and Hirayama and Young would be capable of fulfilling the limitations of the claim and thus be able to perform plasma processing, there being no structural difference between the apparatus of Kisaichi in view of Saito and Hirayama and Young and that of the claim.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2002/0005166 to Kisaichi in view of United States Patent No. 5660699 to Saito, United States Patent Application No. 2008/0302761 to Hirayama et al, and United States Patent Application No. 2009/0272647 to Young et al, as applied to Claim 1 above, and in further view further view of United States Patent Application No. 2012/0055403 to Gomi et al and United States Patent Application No. 2005/0133164 to Fischer et al.
The teachings of Kisaichi in view of Saito and Hirayama and Young are relied upon as set forth in the above rejection of Claim 1 above.
In regards to Claim 12, Kisaichi in view of Saito and Hirayama and Young teaches a generic resting structure of the baffle ring on the base and does not expressly teach the baffle ring and the base 
Gomi teaches that a base 120 is connected to an edge ring/baffle ring 122 via a bolt/fastener [Para. 0071, 0042-0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic fastening structure of Kisaichi in view of Saito and Hirayama and Young with the fastener/bolt of Gomi, as art-recognized equivalent means for providing connection of the baffle ring to the base.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
Kisaichi in view of Saito and Hirayama and Young does not expressly teach that the fastener is metal.
Fischer teaches that an edge ring bolt 160 can be made out of stainless steel or aluminum, i.e., metal [Para. 0037].
	It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a bolt/fastener analogous to that of Kisaichi in view of Saito and Hirayama and Young, as taught by Fischer, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so, thus electrically connecting the baffle ring and the base.  The resulting apparatus would fulfill the limitations of claim.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over     United States Patent Application No. 2002/0005166 to Kisaichi in view of United States Patent No. 5660699 to Saito, United States Patent Application No. 2008/0302761 to Hirayama et al, and United States Patent Application No. 2009/0272647 to Young et al, as applied to Claim 1 above, and in further view further view of United States Patent Application No. 2012/0055403 to Gomi et al.
The teachings of Kisaichi in view of Saito and Hirayama and Young are relied upon as set forth in the above rejection of Claim 1 above.
In regards to Claims 13 and 14, Kisaichi in view of Saito and Hirayama and Young do not teach the baffle ring is made of a metal material such as stainless steel, aluminum, titanium, or copper.  
Gomi teaches an edge ring 122 analogous for the baffle ring in terms of structure and location for a base 120 that is made out of a metal material such as stainless steel or aluminum [Para. 0072, 0042-0074].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a baffle ring analogous to that of Kisaichi in view of Saito and Hirayama and Young out of aluminum or stainless steel, as taught by Gomi, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716       

/KARLA A MOORE/Primary Examiner, Art Unit 1716